 1
 2
 3
 4                                  UNITED STATES DISTRICT COURT
 5                                        DISTRICT OF NEVADA
 6                                                  ***
 7    CHARLES N. BELSSNER,                               Case No. 2:17-cv-02737-RFB-NJK
 8                         Plaintiff,                                      ORDER
 9              v.
10    LIN ZHOU,
11                        Defendant.
12
13              Before the Court is the Report and Recommendation of the Honorable Nancy J. Koppe.
14   ECF No. 3. For the reasons discussed below, the Court adopts the Report and Recommendation
15   in full.
16              A district court “may accept, reject, or modify, in whole or in part, the findings or
17   recommendations made by the magistrate.” 28 U.S.C. § 636(b)(1). A party may file specific
18   written objections to the findings and recommendations of a magistrate judge. Id.; LR IB 3-2(a).
19   When written objections have been filed, the district court is required to “make a de novo
20   determination of those portions of the report or specified proposed findings or recommendations
21   to which objection is made.” 28 U.S.C. § 636(b)(1); LR IB 3-2(b).
22              Plaintiff Charles N. Belssner sued Defendant Lin Zhou in the Las Vegas Justice Court,
23   alleging violations of Chapter 118 of the Nevada Revised Statutes (“NRS”). ECF No. 1-1. The
24   Las Vegas Justice Court found in favor of Defendant on Plaintiff’s claims. Id. Plaintiff then
25   removed the matter to this Court for consideration. Id. In addition to seeking removal, Plaintiff
26   also seeks to appeal the Las Vegas Justice Court’s final order. Id.
27              Magistrate Judge Koppe issued a Report and Recommendation, recommending the matter
28   be remanded to the Las Vegas Justice Court on two bases. ECF No. 3. First, a plaintiff cannot
 1   remove his state court matter to federal court under Shamrock Oil & Gas Corp. v. Sheets, 313 U.S.
 2   100, 107–08 (1941) and Progressive West Ins. Co. v. Preciado, 479 F.3d 1014, 1017 (9th Cir.
 3   2007). Second, a federal district court does not have appellate jurisdiction over a state court
 4   decision as recognized by Rooker v. Fidelity Trust Co., 263 U.S. 413 (1923) and Bianchi v.
 5   Rylaarsdam, 334 F.3d 895, 898 (9th Cir. 2003). Plaintiff objected to Judge Koppe’s Report and
 6   Recommendation. ECF No. 4.
 7          After conducting a de novo review of the matter and considering Judge Koppe’s Report
 8   and Recommendation, the Court now adopts the Report and Recommendation in full. Plaintiff
 9   cannot remove his state court matter to this Court, because removal is available to defendants only.
10   See Progressive West Ins. Co, 479 F.3d at 1017 (citing Shamrock for the principle that removal
11   statutes entitle only defendants to remove a state court action to federal court). Further, Plaintiff
12   cannot appeal the Las Vegas Justice Court’s final order to this Court under the Rooker-Feldman
13   doctrine. See Bianchi, 334 F.3d at 898 (“Rooker-Feldman is a powerful doctrine that prevents
14   federal courts from second-guessing state court decisions by barring the lower federal courts from
15   hearing de facto appeals from state-court judgments[.]”).
16          IT IS THEREFORE ORDERED that Magistrate Judge Nancy Koppe’s Report and
17   Recommendation [3] is ADOPTED IN FULL.
18          IT IS FURTHER ORDERED that Plaintiff Charles N. Belssner’s Objections to the
19   Report and Recommendation [4] are OVERRULED.
20          IT IS FURTHER ORDERED that the Clerk of the Court remand this matter to the Las
21   Vegas Justice Court and close the case before this Court accordingly.
22
23          DATED: November 28, 2018.
24
                                                           __________________________________
25                                                         RICHARD F. BOULWARE, II
26                                                         UNITED STATES DISTRICT JUDGE

27
28



                                                     -2-
